Case 6:20-cv-00331-JDK-KNM Document 35 Filed 08/23/21 Page 1 of 2 PageID #: 274




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                           §
ROSFEL GARZA, #01181215,                   §
                                           §
     Plaintiff,                            §
                                           §
v.                                         §    Case No. 6:20-cv-331-JDK-KNM
                                           §
ALLEN BARKER, et al.,                      §
                                           §
     Defendants.                           §
                                           §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Plaintiff Rosfel Garza, a Texas Department of Criminal Justice inmate

 proceeding pro se, brings this civil rights lawsuit under 42 U.S.C. § 1983. The case

 was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to 28

 U.S.C. § 636.

       Before the Court is Plaintiff’s motion for a preliminary injunction or temporary

 restraining order. Docket No. 19. On August 3, 2021, Judge Mitchell issued a Report

 and Recommendation recommending that the Court deny the motion. Docket No. 27.

 Plaintiff responded. Docket No. 34.

       Where a party timely objects to the Report and Recommendation, the Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28

 U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

 record and makes an independent assessment under the law. Douglass v. United

 Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc), superseded on other



                                           1
Case 6:20-cv-00331-JDK-KNM Document 35 Filed 08/23/21 Page 2 of 2 PageID #: 275




 grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

 ten to fourteen days).

       In his objections, Plaintiff states that he seeks a preliminary injunction “to

 cause the Defendant to play [fair] within Plaintiff’s life in TDCJ and the courtroom.”

 However, a review of Plaintiff’s objections and his underlying motion reveals that—

 as pointed out in Judge Mitchell’s Report—Plaintiff has not carried his burden of

 persuasion as to all four elements necessary in order to be granted a preliminary

 injunction. See Opulent Life Church v. City of Holly Springs, Miss., 697 F.3d 279, 288

 (5th Cir. 2012). Accordingly, Plaintiff’s objections must be overruled.

       Having conducted a de novo review of the record in this case and the

 Magistrate Judge’s Report, the Court has determined that the Report of the

 Magistrate Judge is correct, and Plaintiff’s objections are without merit. Accordingly,

 the Court hereby ADOPTS the Report of the Magistrate Judge (Docket No. 27) as

 the opinion of the District Court and DENIES Plaintiff’s motion for a preliminary

 injunction or temporary restraining order (Docket No. 19).

          So ORDERED and SIGNED this 23rd day of August, 2021.



                                               ___________________________________
                                               JEREMY D. KERNODLE
                                               UNITED STATES DISTRICT JUDGE




                                           2
